Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 9-11, filed 11/6/2020, with respect to the amended claims have been fully considered and are persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claim limitation of an “ion urging device” in claim 16, and its associated dependent claims 17 and 19, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because no association between the structure (i.e., an “ion urging device”) and the function can be found in the specification. The specification does not describe, any structure for a definition of an “ion urging device”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 16 and dependent claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and dependent claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure of the “ion urging device” which is required for the ion filter.  The .  
Allowable Subject Matter
1.         Claims 1-15, 18 and 20 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a method of filtering ions comprising:
providing an ion filter having an ion entrance, an ion exit and a plurality of electrodes;
applying an AC and/or RF voltage to at least a first electrode so as to generate a pseudo-potential barrier; and
urging ions towards the pseudo-potential barrier as they travel from the entrance to the exit whilst maintaining the ion filter at a pressure such that;
first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier and so are transmitted through the filter to said exit, whereas second ions having substantially the same mass to charge ratio as the first ions but a lower mass are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions pass through the pseudo-potential barrier and out of the ion filter without reaching said exit.
 
             Regarding claim 20, the prior art search failed to disclose a method of filtering ions comprising:
providing an ion filter having an ion entrance, an ion exit and a plurality of electrodes, wherein an ion transmission axis through the ion filter joins the ion entrance and the ion exit; 
wherein the second ions have substantially the same mass to charge ratio as the first ions but a lower mass than the first ions; 
applying an AC and/or RF voltage to at least a first electrode of the plurality of electrodes so as to generate a pseudo-potential barrier around the ion transmission axis for inhibiting the motion of ions radially outwards from within the ion filter; and
urging the plurality of ions radially outwards towards the pseudo-potential barrier as they travel from the ion entrance towards the ion exit whilst maintaining the ion filter at a pressure, wherein the pressure is such that, when the plurality of ions are urged radially outwards towards the pseudo-potential barrier: 
the first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the first ions are maintained within the ion filter until the first ions are transmitted along the ion transmission axis through the ion filter to said ion exit, whereas the second ions are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions are not maintained within the ion filter and do not reach said ion exit.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): applying an AC and/or RF voltage to at least a first electrode so as to generate a pseudo-potential barrier; and
urging ions towards the pseudo-potential barrier as they travel from the entrance to the exit whilst maintaining the ion filter at a pressure such that;
first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier and so are transmitted through the filter to said exit, whereas second ions having substantially the same mass to charge ratio as the first ions but a lower mass are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions pass through the pseudo-potential barrier and out of the ion filter without reaching said exit.

4.      The prior art search did not disclose or make obvious claim 20, with the elements of (emphasis added): urging a plurality of ions to travel from the ion entrance along the ion transmission axis towards the ion exit, the plurality of ions comprising first ions and second ions, wherein the second ions have substantially the same mass to charge ratio as the first ions but a lower mass than the first ions; 
applying an AC and/or RF voltage to at least a first electrode of the plurality of electrodes so as to generate a pseudo-potential barrier around the ion transmission axis for inhibiting the motion of ions radially outwards from within the ion filter; and
urging the plurality of ions radially outwards towards the pseudo-potential barrier as they travel from the ion entrance towards the ion exit whilst maintaining the ion filter at a pressure, wherein the pressure is such that, when the plurality of ions are urged radially outwards towards the pseudo-potential barrier: 
the first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the first ions are maintained within the ion filter until the first ions are transmitted along the ion transmission axis through the ion filter to said ion exit, whereas the second ions are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions are not maintained within the ion filter and do not reach said ion exit.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881